t c memo united_states tax_court new millennium trading llc ajf-1 llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date nathan j cohen thomas a cullinan sheldon m kay and rebecca m stork for petitioner david b flassing james r rich johnny c young william c bogardus and teri l jackson for respondent memorandum findings_of_fact and opinion goeke judge respondent issued a notice of final_partnership_administrative_adjustment fpaa with respect to new millennium trading llc nmt for nmt’s tax_year in the fpaa respondent determined among other things that nmt was a sham and should be disregarded for federal_income_tax purposes accordingly respondent made adjustments to the loss deduction contribution and distribution items nmt reported on its form_1065 u s return of partnership income nmt return and imposed an accuracy-related_penalty under sec_6662 a petition_for_readjustment of partnership items was timely filed by ajf-1 llc ajf-1 on behalf of nmt the case at hand is one of many involving a particular tax_shelter variant promoted by sentinel advisors llc sentinel where a taxpayer here andrew 1respondent made a number of determinations regarding nmt and its partners under the title of exhibit a--explanation of items which is attached to new millennium trading llc v commissioner 131_tc_275 as an appendix 2unless otherwise indicated all section references are to the internal_revenue_code code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 3the cases of sentinel-promoted son-of-boss transactions boss is an acronym for bond and options sales strategy which the commissioner regards as an abusive_tax_shelter see notice_2000_44 2000_2_cb_255 see also 128_tc_192 that have been filed in this court alone are tigers eye trading llc v commissioner tcmemo_2009_121 sterling trading opportunities llc v commissioner tcmemo_2007_339 and topaz trading llc v commissioner tcmemo_2007_339 asuma trading ventures llc v commissioner docket no filed continued filipowski contributes offsetting options to a limited_liability_company treated as a partnership for income_tax purposes to get an artificially high basis in a partnership_interest receives euro and stock in disposition of that interest and then claims a significant tax loss from the disposition of the euro and stock offsetting millions of dollars of gain realized on the sale of an unrelated business_interest deductions for such losses have consistently been disallowed and nothing about this case warrants a different result findings_of_fact background in mr filipowski founded platinum technology inc platinum a computer_software company in chicago illinois platinum developed marketed and supported software products for enterprise systems management data warehousing and database management as of date mr filipowski wa sec_3 continued date sapphire traders llc v commissioner docket no filed date eagle trading opportunities llc v commissioner docket no stip dec entered date pinnacle trading opportunities llc v commissioner docket no order and dec entered date and oak leaf trading llc v commissioner docket no stip dec entered date see also diebold v commissioner tcmemo_2010_238 in which sentinel appears to have played a facilitating role in creating artificial losses claimed on the sale of corporate assets resulting in a deficiency in federal_corporation income_tax and accuracy-related_penalties not contested by the selling corporation platinum’s president and chief_executive_officer and owned big_number voting shares by date platinum had reached dollar_figure billion in revenue and had become the eighth-largest computer_software company in the world platinum was acquired by computer associates international inc in date for approximately dollar_figure billion platinum sale mr filipowski expected to receive combined capital_gains and ordinary_income of dollar_figure million from the platinum sale creation of the spread transaction sentinel formed by ari bergmann and abraham pfeiffer in was a hedge fund_manager in new york the ari bergmann revocable_trust was the managing member of sentinel mr bergmann was the trustee of the ari bergmann revocable_trust mr bergmann managed sentinel sentinel owned and controlled new vista llc new vista and shomrim llc shomrim and owned of and controlled shakti advisors llc shakti mr bergmann graduated from towson state university with a major in accounting and he is a certified_public_accountant c p a before managing sentinel he worked at price waterhouse drexel burnham lambert trading and bankers trust mr bergmann began work at bankers trust in at the u s interest rate derivatives trading desk and managed this unit in and during this time he was active in arbitrage and in the development of structured notes index-amortizing swaps times swaps binary options and other derivative products from to he headed the transaction development group tdg a unit that he founded within bankers trust tdg was active in the application of derivative techniques in the privatization of a number of european state-owned companies tdg also advised clients on mergers and acquisitions tax transactions and hedge fund structures mr bergmann formed sentinel after leaving his position as senior managing director at bankers trust bdo seidman llp bdo is an accounting firm during bdo’s management encouraged its employees to sell tax_shelters to wealthy individuals and established a bonus program for its employees who sold these tax_shelters during bdo had a practice group called tax solutions group tsg consisting of to bdo partners tsg was responsible for designing selling and implementing tax_shelters one such tax_shelter was the spread transaction bdo and sentinel co- developed the spread transaction and structured it to create an ordinary_loss a capital_loss or both between may and date bdo and sentinel marketed the spread transaction to clients who had income of at least dollar_figure million the spread transaction consisted of the following steps creation of an option4 spread by the simultaneous purchase of a call option on an asset at a certain strike_price and the sale of a call option on the same asset but at a slightly higher strike_price transfer of the option spread and cash to a partnership claiming a basis in the partnership equal to the premium purportedly paid for the purchased option and cash contributed without reduction for the offsetting liability related to the sold option withdrawal from the partnership and receipt of a distribution_of_property with a basis substituted from the basis claimed in the partnership and disposition of the distributed property for an ordinary_loss on the spread transaction the participant would receive euro while for a capital_loss the participant would receive xerox stock fees payed by clients to engage in the spread transaction were split among sentinel bdo and aig international inc aig a foreign_currency dealer 4an option is a contract that gives the buyer the right but not the obligation to buy or sell an asset at a predetermined price the strike_price 5a tax loss was anticipated because at the time these transactions took place an investor’s basis in a partnership was ordinarily not decreased by the amount of a contingent_liability contributed to or assessed by a partnership see helmer v commissioner tcmemo_1975_160 holding that a contingent obligation such as an obligation under a sold option was not a liability under sec_752 because a partnership’s obligation under the option does not become fixed until the option is exercised sentinel generally collected its share and bdo’s share of the fees via consulting agreements between clients and new vista or shomrim sentinel generally paid bdo of the fees received through the consulting agreements and kept the remaining aig directly received a fee for serving as the counterparty to the spread transaction search for a tax strategy soon after the platinum sale several law and accounting firms selling tax strategies approached mr filipowski and other platinum executives in date mr filipowski called katten muchin zavis katten regarding kpmg and ernst young e y tax strategies in date another platinum executive sent a request to alex brown and jenkens gilchrist jenkens to present their respective tax strategies mr filipowski engaged katten which had represented mr filipowski and platinum for years to review and advise him on which tax strategy to choose katten assigned arnold harrison a partner specializing in tax law to advise mr filipowski mr harrison had over years of experience in tax law most of which was spent at katten katten billed mr filipowski on an hourly basis for its 6mr harrison passed away on date his depositions taken on february and date have been admitted into evidence work mr harrison compared the tax strategies offered by kpmg e y jenkens and bdo on date mr filipowski and mr harrison met with paul daugerdas a jenkens attorney at the jenkens office in chicago to discuss a tax strategy later that day mr filipowski and mr harrison went to robert greisman’s office at bdo to discuss the spread transaction may meeting mr greisman was a bdo tax partner and tsg member mr greisman became aware of the platinum sale and asked a friend to introduce him to mr filipowski mr greisman arranged for the may meeting among himself mr filipowski mr harrison and mr bergmann the four men spoke for the first time at the may meeting with mr bergmann participating via telephone during the may meeting mr bergmann gave an overview of the spread transaction on date bdo sent mr filipowski and mr harrison a sample marketing opinion that bdo had prepared for potential investors in the spread transaction the marketing opinion laid out the steps of the spread transaction and went into detail about its tax consequences the marketing opinion summarized the federal_income_tax consequences of the spread transaction as more_likely_than_not that-- you should recognize gain on the transfer of the purchased call option to the partnership you will not recognize any loss on the contribution of the purchased call option to the partnership your basis for the partnership_interest should be equal to your basis in the purchased call option reduced by the amount of liabilities assumed by the partnership the sold call option should not be considered a liability for purposes of sec_752 your share of any loss incurred by the partnership should be deductible by you and should not be subject_to the passive_activity_loss rules you should not recognize gain_or_loss on the receipt of foreign_currency from the partnership in exchange for your partnership_interest the basis of the foreign_currency received in liquidation of your partnership_interest should equal your basis for the partnership_interest the gain_or_loss recognized on your sale of the foreign_currency should be treated as ordinary_income or loss june meeting on date a meeting june meeting was held at platinum’s offices among messrs greisman bergmann filipowski harrison a partner at katten vincent aquilino and four other platinum executives michael cullinane paul tatro paul humenansky and larry freedman platinum executives at the june meeting mr bergmann gave a more detailed presentation of the spread transaction using powerpoint software sentinel presentation the sentinel presentation laid out the steps of the spread transaction the sentinel presentation included an example of a spread transaction in which a participant transferred an option spread costing dollar_figure and dollar_figure cash to a partnership example the example showed how transfer of an option spread costing dollar_figure to a partnership could create a tax basis of dollar_figure million approximately times the cost of the option spread the potential net profit in the example was dollar_figure the sentinel presentation did not mention the likelihood of making the potential net profit in date mr filipowski decided to execute the spread transaction the spread transaction mr filipowski executed nmt spread transaction followed the steps listed in the sentinel presentation messrs filipowski greisman and harrison all understood that the nmt spread transaction had to be completed in to offset mr filipowski’s income from the platinum sale setup of entities in date william doyle an attorney at katten formed the ajf-1999 trust trust mr doyle named himself and mr filipowski cotrustees and named 7the cost of the hypothetical option spread is calculated by netting the premium of the long call option dollar_figure million with the premium of the short call option dollar_figure million mr filipowski as the grantor and sole beneficiary of the trust the trust was set up to be used in connection with the tax strategy mr harrison organized ajf-1 on date as an illinois limited_liability_company the sole member of ajf-1 which was disregarded for tax purposes was the trust mr harrison served as ajf-1’s registered agent fees for the nmt spread transaction mr filipowski negotiated the fees for the nmt spread transaction with mr bergmann during negotiations mr filipowski and mr harrison informed mr bergmann and mr greisman that mr filipowski was looking at competing tax strategies mr filipowski and mr bergman negotiated the fees fixed fees for the nmt spread transaction as a percentage of the amount of tax mr filipowski wanted to shelter mr harrison suggested to mr filipowski that he increase the size of his tax strategy from dollar_figure million the amount that mr filipowski expected to receive from the platinum sale to dollar_figure million mr filipowski decided the size of his tax strategy would be dollar_figure million it was agreed that the fixed fees for the spread transaction would be of dollar_figure million ie dollar_figure million the dollar_figure million in fixed fees consisted of the following fee shomrim consulting fee bdo tax opinion aig account opening fee total amount dollar_figure big_number big_number big_number the fixed fees remained the same whether or not mr filipowski did any activity with shomrim outside of the nmt spread transaction sentinel and bdo agreed to split the shomrim consulting fee and the bdo tax opinion fee respectively shomrim agreements on date mr filipowski and shomrim executed an investment advisory and consulting agreement shomrim agreement the shomrim agreement specified that mr bergmann through shomrim would advise mr filipowski ajf-1 and the trust the dollar_figure fixed fee due under the shomrim agreement was payable as follows dollar_figure in date and dollar_figure each subsequent month for the next months the shomrim agreement also provided shomrim with authority to invest assets mr filipowski placed in a discretionary account the shomrim agreement charged management and incentive fees8 shomrim variable fees with respect to assets that were placed in the discretionary account on the same day mr filipowski obtained a termination agreement termination agreement signed by mr bergmann the termination agreement allowed mr filipowski to terminate the shomrim agreement if shomrim were unable to transfer the option spread to a partnership while the sold option position was out of the money 8an annual management fee of of the value of property covered by the shomrim agreement and an incentive fee of of any increase in the value of the property covered by the shomrim agreement subject_to a hurdle meaning that no incentive fee was owed if the cumulative annual increase in value was less than 9options are often referred to as being at the money in the money or out of the money an option that is at the money has its strike_price equal to the market price of the underlying asset an option is in the money when the option’s strike_price is less than the current market price of the underlying asset if the value of the underlying asset is greater than the exercise price for a call option or less than the exercise price for a put option that option is said to be in the money in this case it is advantageous to the owner of the option to exercise his or her right under the option as opposed to acquiring or selling such assets in the stock market an option is out of the money when it would be disadvantageous to exercise the option as opposed to acquiring or selling the assets in the stock market aig agreements on date ajf-1 and aig entered into a letter agreement aig agreement which governed ajf-1’s transactions with aig under the aig agreement with aig’s approval ajf-1 could assign transactions to a different counterparty provision of the aig agreement states in part this agreement may not be assigned by either party in whole or in part without the prior written consent of the other party transactions may be assigned to a new counterparty solely upon credit and legal approval of the new counterparty by aig such approval to occur in writing prior to any such assignment the aig agreement had no provision with respect to any fee related to opening a trading account or trading in foreign_currency options ajf-1 however paid aig a dollar_figure account opening fee option spread on date at shomrim’s direction ajf-1 entered into an option spread with aig as the counterparty the option spread comprises a purchased european-style10 call option on the euro purchased option and a sold european- style call option on the euro sold option the terms of the purchased option were 10a european-style option is an option that can be exercised only on its expiration date identical to the terms of the sold option except for a 10-pip11 difference in the strike_price the component options of the option spread each had an expiration date of date and a notional value of big_number the purchased option had a strike_price of usd eur and the sold option had a strike_price of usd eur the usd eur rate was approximately on date the stated premium for the purchased option was dollar_figure million purchased option premium the stated premium for the sold option was dollar_figure million sold option premium collectively option spread premiums ajf-1 paid aig dollar_figure million net premium the net amount of the option spread premiums for the option spread the option spread premiums were priced by traders at aig the option spread had three possible outcomes depending on the eur usd spot_rate at the time of expiration first if the spot_rate were below at expiration the option spread would expire worthless and ajf-1’s loss would have been the net premium paid second if the spot_rate were at or above the spread option would have been worth a net payoff of dollar_figure or net profit of 11a pip is the smallest price increment that the price of the underlying asset can move one pip is one one-hundredth of a cent dollar_figure third if the spot_rate had been between and at expiration the option spread would have been worth between dollar_figure and dollar_figure or a net return between a loss of dollar_figure and a profit of dollar_figure the option spread could be restruck provided that aig was protected from credit risk and consented to restriking for the purchased option and the sold option to be separated aig would have to provide approval and ajf-1 or nmt would have to post the margin between the option spread premiums neither ajf- nor nmt could acquire or hold the purchased option or the sold option by itself as each lacked the required fundsdollar_figure aig sent mr filipowski two separate confirmations for ajf-1’s respective purchased option and sold option original confirmations the confirmations were subsequently amended and resent on or around date amended confirmations the original confirmations and the amended confirmations were identical except for the following provision the original confirmations stated 12a dollar_figure net payoff less the dollar_figure million net premium paid_by ajf-1 13for example the margin amount necessary to separate the purchased option from the sold option on date was dollar_figure and nmt had only dollar_figure cash on hand in the money amount the excess of the strike_price over the spot price multiplied by the usd amount of the option the amended confirmations read in the money amount put options the excess of the strike_price over the spot price multiplied by the eur amount on the option call options the excess of the spot price over the strike_price multiplied by the eur amount on the option with the amended confirmations the maximum net profit from the option spread before fees was approximately dollar_figure million nmt formation on date nmt was formed as a delaware limited_liability_company nmt’s original members were banque safra-luxembourg s a banque safra fidulex management inc fidulex and shakti banque safra contributed dollar_figure and signed an nmt subscription agreement on date fidulex contributed dollar_figure and signed an nmt subscription agreement on date shakti contributed dollar_figure and was the managing member of nmt nmt’s partnership_agreement provided that shakti as managing member received three types of fees nmt variable fees from the other members a management fee of annually on the value of their capital accounts an incentive fee of of any increase in the value of their capital accounts which was not subject_to any hurdle and a early withdrawal fee if a they withdrew from nmt within_12_months ajf-1 joins nmt on date mr filipowski on behalf of ajf-1 signed a subscription agreement for nmt nmt subscription the following day ajf-1 transferred dollar_figure to nmt ajf-1 initially attempted to transfer the option spread to nmt on date by signing an assignment and assumption_agreement assignment agreement but was unable to do so presumably because of the discrepancy between the original confirmations and the amended confirmations once the amended confirmations were subsequently prepared and sent to ajf-1 ajf-1 assigned the option spread to nmt aig consented to the assignment of the option spread to nmt sometime between november and mr filipowski signed new copies of the nmt subscription and assignment agreement and backdated the new assignment agreement as of date nmt assigned the option spread a value of dollar_figure as of date and credited ajf-1’s capital_account by that amount at the time ajf-1 transferred the option spread to nmt it was out of the money nmt determined ajf-1’s initial capital_account to be dollar_figure consisting of the option spread and the dollar_figure transferred on date after ajf-1 joined nmt the members’ interests were as follows ajf-1 had shakti had fidulex had and banque safra had nmt trading activity nmt entered into a variety of transactions in financial markets on behalf of its members on average the positions were short term unprofitable and small relative to the option spread entered into and contributed by ajf-1 most of the transactions were opened and closed out on the same day or the following day the only transaction of significance was a reverse knockout option nmt purchased from aig on date for a premium of dollar_figure when the usd eur spot_rate wa sec_1 the reverse knockout option had an expiration date of date and a notional value of million it had a strike_price of usd eur and a knockout price of usd eur this means that if the spot_rate reached or exceeded usd eur at any time before expiration of the reverse knockout option it would immediately lose all value if the exchange rate went very close to usd eur without ever exceeding that level the reverse knockout option could pay off several million dollars respondent’s expert dr brown opined that the most likely outcome for the reverse knockout option is that it would expire worthless it was sold back to aig on date for dollar_figure a loss of dollar_figure nmt withdrawals on date ajf-1 requested to withdraw and redeem its interest in nmt on date ajf-1 officially withdrew from nmt sentinel communicated to ajf-1 that its interest in nmt less a withdrawal fee would be sent to ajf-1 in currency and equity securities by date on date nmt transferred to ajf-1 big_number and big_number shares of xerox stock valued at dollar_figure and dollar_figure respectively ajf-1’s withdrawal distribution was dollar_figure less than ajf-1’s nmt capital_account on date because of the withdrawal fee on date nmt closed out the option spread nmt remained in existence until date banque safra and fidulex withdrew in date and received cash in exchange for their nmt interests nmt terminated operations as of date and filed a certificate of cancellation in accordingly nmt did not have a principal_place_of_business when the petition was filed ajf-1 disposes of property on date ajf-1 sent a fax to salomon smith barney and aig requesting to sell all of its xerox stock and big_number of the big_number respectively the next day salomon sold ajf-1’s big_number shares of xerox stock for dollar_figure on or about date aig sold big_number of ajf-1’s for dollar_figure the big_number ajf-1 retained had a value of dollar_figure as of date total fees paid for the nmt spread transaction in and mr filipowski paid dollar_figure and dollar_figure respectively under the shomrim agreement in mr filipowski paid bdo dollar_figure in mr filipowski paid dollar_figure to terminate the shomrim agreement mr filipowski’s total fees paid with respect to the nmt spread transaction were dollar_figure calculated as follows paid to shomrim aig bdo nmt withdrawal fee katten total amount dollar_figure big_number big_number big_number big_number big_number tax opinion bdo initially referred mr filipowski and mr harrison to the law firm curtis mallet with the expectation that that firm would provide mr filipowski with a tax opinion mr harrison could not work with curtis mallet on the opinion that it was going to issue to mr filipowski mr greisman and larry cohen a bdo and tsg member discussed whether bdo could issue an opinion to mr filipowski incorporating the changes mr harrison sought on a draft curtis mallet opinion on date bdo ultimately issued a formal tax opinion bdo tax opinion to mr filipowski which reflected mr harrison’s input and changes mr filipowski paid dollar_figure for the bdo tax opinion other nmt members sentinel through shomrim expected to receive a fixed fee of dollar_figure for selling the nmt spread transaction and implementing it and to receive shomrim variable fees from property placed in ajf-1’s discretionary account additionally sentinel through shakti expected to receive nmt variable fees shakti lost about dollar_figure in from its participation in nmt of which passed through to sentinel of the dollar_figure fixed fee under the shomrim agreement nmt is one of a number of llcs managed by sentinel or an affiliate of sentinel to which certain members contributed or transferred foreign_currency options as part of a spread strategy in and or in shomrim and new vista passed through to sentinel over dollar_figure million and the limited_liability companies sentinel llcs listed on sentinel’s return passed through a total net_loss of dollar_figure with no single sentinel llc passing through a gain_or_loss greater than dollar_figure banque safra participated as a nominee in of the sentinel llcs and fidulex or its parent company participated in banque safra and fidulex did not participate in nmt on their own behalf the record does not reveal the persons nominee participants on whose behalf banque safra and fidulex transferred cash to nmt the record does not show whether the nominee participants had any income from the united_states or had any u s tax issues tax reporting the trust’s form_1041 u s income_tax return for estates and trusts trust return reported a dollar_figure ordinary_loss on the sale of the big_number and a dollar_figure capital_loss on the sale of big_number shares of xerox stockdollar_figure the trust return also claimed a dollar_figure passthrough loss from nmt bdo prepared mr filipowski’s tax returns mr filipowski on his form_1040 u s individual_income_tax_return filipowski return offset platinum wage income of dollar_figure with dollar_figure in claimed losses from the sale of euro and offset his long-term_capital_gains of dollar_figure from the platinum sale with dollar_figure in claimed losses from the xerox stock the filipowski return claimed a dollar_figure passthrough loss from the trust which originated with nmt the filipowski return reported a tax_liability of dollar_figure mr filipowski filed a form 1040x amended u s individual_income_tax_return for his tax_year that claimed a dollar_figure loss deduction on the big_number ajf-1 disposed of in nmt retained untracht associates untracht to prepare and file the nmt return on the nmt return nmt reported that ajf-1 was a 15the trust reported a basis of dollar_figure and a gross sale price of dollar_figure for big_number and a basis of dollar_figure and a gross sale price of dollar_figure for the big_number shares of xerox stock the bases reported by the trust were calculated under sec_732 providing that the basis_of_property distributed to a partner in liquidation of a partnership_interest is equal to the partner’s adjusted_basis in the partnership partner in nmt made a contribution of dollar_figure and received a partnership withdrawal distribution of dollar_figure the nmt return reported total contributed capital of dollar_figure ending capital of dollar_figure and a net_loss of dollar_figure on date nmt filed its year form_1065 marked final reporting no assets and liabilities and all participants having withdrawn in a certificate of cancellation was filed for nmt fpaa on date respondent issued the fpaa to nmt the fpaa made a number of adjustments disallowing nmt’s claimed operating_loss_deduction of dollar_figure and other deductions of dollar_figure and decreasing to zero the capital contributions and distributions of property other than money accounts the fpaa indicated these changes in chart form each adjustment was shown in a chart with an adjustment as reported and corrected box accompanying each individual adjustment the chart included figures for each of the above adjustments but showed asterisks instead of figures as to outside partnership basis respondent determined among other things that nmt was a sham and that penalties under sec_6662 are applicable procedural matters on date respondent timely mailed a copy of the fpaa to shakti which at the time was nmt’s tax_matters_partner tmp ajf-1 a notice_partner withing the meaning of sec_6231 timely filed the petition upon which this case is based on the date the petition was filed nmt did not exist by order dated date ajf-1 was appointed tmp for nmt nmt’s case was tried at a special trial session in atlanta georgia in date the record consists of the pleadings stipulations of facts with attached exhibits oral testimony and exhibits received at trial i jurisdiction under tefra opinion under the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite the tax treatment of any partnership_item except as otherwise provided in subchapter_c must be determined at the partnership level sec_6221 sec_6226 authorizes a tmp to file a petition_for_readjustment of 16at trial we stated that a document not admitted will be disregarded if the party wishing to rely upon it failed to argue and address the remaining objections to the document in his opening brief respondent has relied on documents not admitted in the record and he has failed to address petitioner’s objections in his brief partnership items within days after the date on which an fpaa is mailed to the tmp in a partnership-level proceeding filed pursuant to sec_6226 this court has jurisdiction to readjust all partnership items for the partnership year to which the fpaa relates and to readjust the allocation of such items among the partners sec_6226 a partnership_item in substance is an item required to be taken into account by the partnership for tax purposes to the extent those items are more appropriately determined at the partnership level than at the partner level sec_6231 this court has jurisdiction to determine whether a partnership is a sham lacks economic_substance or otherwise should be disregarded for tax purposes see 138_tc_67 citing 591_f3d_649 d c cir aff’g in part rev’g in part vacating and remanding in part 131_tc_84 aff’d in part rev’d in part and remanded sub nom 616_fedappx_426 d c cir a nonpartnership item is an item that is not a partnership_item and whose tax treatment is determined at the partner level sec_6231 and an affected_item is any item to the extent it is affected by a partnership_item the tax treatment of which is determined in a partner-level proceeding after the underlying partnership_item s is determined at the partnership leveldollar_figure sec_6231 102_tc_550 ii burden_of_proof petitioner bears the burden_of_proof to overcome respondent’s determinations see rule a 109_tc_235 respondent bears the burden of production but not the burden_of_proof on the applicability of the penalty under sec_6662 sec_7491 palm canyon x invs llc v commissioner tcmemo_2009_288 slip op pincite iii validity of nmt for federal_income_tax purposes the essential question in determining whether an entity is recognized for federal_income_tax purposes is whether the parties intended to join together for the present conduct of the enterprise 337_us_733 a partnership is generally said to be created when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses 327_us_280 see also asa 17there are two types of affected items computational affected items that follow from the result of a partnership-level proceeding and affected items that may require factual development at the partner level see n c f energy partners v commissio89_tc_741 investerings p’ship v commissioner 201_f3d_505 d c cir aff’g tcmemo_1998_305 the pursuit of a business activity in furtherance of tax avoidance--which is dependent on the existence of an entity to accomplish that purpose--will not give substance to an entity formed to achieve that purpose see eg asa investerings p’ship v commissioner f 3d pincite n see also 459_f3d_220 2d cir the irs’s challenge to the taxpayer’s characterization is not foreclosed merely because the taxpayer can point to the existence of some business_purpose or objective reality in addition to its tax-avoidance objective we therefore must ask specifically whether the parties intended to join together as partners to conduct business activity for a purpose other than tax_avoidance petitioner argues that nmt meets the test for partnership recognition under culbertson and that it need only show that the partners had a business_purpose for joining together to conduct their business activity on brief petitioner contends that nmt was a valid partnership because all of its partners were at least partially motivated to earn a profit by joining the partnership it engaged in substantial business activity that held a reasonable likelihood of earning a profit and the counterparties to its trading activities treated it as a valid partnership respondent argues that nmt should be disregarded as a partnership under the culbertson line of cases and the antiabuse rules promulgated under sec_1_701-2 income_tax regsdollar_figure respondent contends that the court_of_appeals for the d c circuit has established a bright-line_test that a partnership must pass to be respected that test requires the entity to show that the parties intended to join together as partners to conduct business activity for a purpose other than tax_avoidance additionally respondent asserts that even if the court_of_appeals did not have a bright-line_test nmt should be disregarded as a partnership under any facts and circumstances sham_partnership test in support respondent enumerates the following factors partner s withdrew after a short_period partner s withdrew consistent with a plan a single-purpose entity was set up just to conduct the transaction at issue no consideration was given to structuring the transaction other than how it was structured and the transaction could have been done at a lower cost without the partnership 18petitioner argues that sec_1_701-2 income_tax regs does not provide any legal basis that did not already exist in the common_law for treating nmt as a sham and if it does it is invalid though respondent cites sec_1_701-2 income_tax regs as a ground for disregarding nmt we do not rely on it and see no need to address petitioner’s argument we have made findings consistent with respondent’s averments and we are not persuaded by petitioner’s arguments to the contrary the evidence is overwhelming that nmt was created exclusively for tax_avoidance purposes ajf-1 participated in nmt for a brief time withdrawing three months after it executed the subscription agreement for the first time all of the other nmt participants withdrew in just over a year after nmt was formed nmt was created in date and terminated operation in date mr filipowski’s interactions with nmt were preplanned and followed the spread transaction steps outlined in the sentinel presentation mr filipowski set up two single-purpose entities the trust and ajf-1 to engage in the nmt spread transaction nothing in the record suggests that consideration was given to conducting nmt’s activity through anything other than a partnership because a partnership was necessary to claim the tax benefits the transactions undertaken by ajf-1 could have been undertaken outside of nmt at a lower cost ajf-1 could have directly engaged in the same type of activity that nmt engaged in without contracting to pay dollar_figure million in fixed fees by keeping the option spread under the shomrim agreement ajf-1 could have invested under mr bergmann’s management at a lower cost without using nmt the shomrim variable fees were less than the nmt variable fees and mr bergmann managed both nmt and the activity under the shomrim agreement the structure of the nmt spread transaction is not novel and we have consistently disregarded entities that attempt to generate artificial losses by exploiting the partnership tax rules see ad inv fund llc v commissioner tcmemo_2016_226 ltd v commissioner tcmemo_2015_28 markell co v commissioner tcmemo_2014_86 ltd v commissioner tcmemo_2013_49 palm canyon x invs llc v commissioner tcmemo_2009_288 see also 132_tc_161 disallowing the losses because the transaction lacked economic_substance aff’d 408_fedappx_908 6th cir humboldt shelby holding corp v commissioner tcmemo_2014_47 similar aff’d per summary order 606_fedappx_20 2d cir each scheme involved an entity partnership or llc whose sole purpose was to provide its members with a high-basis membership interest to be disposed of at a loss or on its redemption to put high-basis entity assets into the hands of the member who would then dispose_of them at a loss as an alternative argument petitioner contends that nmt must be respected as a partnership because at least two of its members banque safra and fidulex invested in nmt to earn profits from a rise in the euro large guaranteed tax benefits combined with the possibility of making a relatively small profit however do not create a valid business_purpose see humboldt shelby holding corp v commissioner at the other foreign_currency trades that nmt made were significantly smaller in amount compared to the option spread and were an obvious attempt to legitimize nmt’s status as a partnership the only significant trade the reverse knockout option was most likely to expire worthless moreover petitioner presented no evidence other than self-serving testimony to the effect that banque safra and fidulex had a legitimate profit_motive we are not required to accept self-serving and uncorroborated testimony and we decline to do so here see 87_tc_74 nmt was created solely for tax_avoidance purposes and for that reason we do not recognize it as an entity for federal tax purposes since it is not a tax- recognized entity it is ineligible to be classified as a partnership for federal tax purposes see sec_301_7701-3 proced admin regs because nmt cannot be classified as a partnership for federal tax purposes there was no partnership loss and there were no partnership deductions no contributions to the purported partnership and no distributions from a partnership to its purported partners adjustment of those partnership items to zero is appropriate tigers eye trading llc v commissioner t c pincite furthermore because nmt is not a tax-recognized entity none of its members could have any membership interest in nmt in which they could have any_tax basis see logan tr v commissioner f app’x pincite emphasizing that a court is not required to shut its eyes to the legal impossibility of any partner’s possessing an outside_basis greater than zero in a partnership that for tax purposes d oes not exist alterations in logan tr quoting united_states v woods u s __ __ 134_sct_557 we sustain respondent’s partnership-item adjustments and partnership-level determinations iv consequences of disregarding nmt the fpaa adjusted nmt’s reported loss of dollar_figure other deductions of dollar_figure capital contributions of dollar_figure and distributions of dollar_figure all to zero the loss other deductions capital contributions and distributions are partnership items that are appropriately decided at the partnership level sec_301_6231_a_3_-1 proced admin regs see also tigers eye trading v commissioner t c pincite when a partnership is disregarded for tax purposes the rules of subchapter_k of chapter of the code no longer apply and the partnership’s activities will be deemed to have been engaged by one or more of its purported partners see eg ltd v commissioner tcmemo_2013_49 a disregarded partnership has no identity separate from its owners and we treat is as an agent or nominee see tigers eye trading v commissioner t c pincite pursuant to sec_6233 and b tefra procedures still apply to the entity its items and persons holding an interest in the entity as long as the purported partnership filed a return which nmt did for tax_year see sec_6233 sec_301 1t a c temporary proced admin regs fed reg date thus we have jurisdiction to determine any items that would have been partnership items as defined in sec_6231 and sec_301 a - proced admin regs had nmt been a valid partnership for tax purposes see tigers eye trading v commissioner t c pincite we have determined that nmt is not recognized as an entity for federal tax purposes and thus cannot elect to be taxed as a partnership as discussed supra we still have jurisdiction to determine items that would have been partnership items if a tax-recognized entity had filed the return that nmt did file v sec_6662 accuracy-related_penalty in the fpaa respondent determined that any underpayment_of_tax resulting from his adjustments of nmt’s partnership items was attributable in the alternative to gross or if not gross substantial_valuation_misstatement s a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations hence respondent determined that either a penalty or a penalty applies to any underpayment see sec_6662 b - c - e h a jurisdiction over penalties sec_6226 grants this court jurisdiction to determine the applicability of any penalty that could result from an adjustment to a partnership_item even if imposing the penalty would also require determining affected or non-partnership items woods u s at __ s ct pincite that also includes determining the penalties that could be triggered by our determination that no entity exists for federal tax purposes see id our determination of accuracy-related_penalties is provisional because further determinations may still have to be made at the putative partner level see id b applicability of the penalty sec_6662 and b and imposes an accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 in the case of a gross_valuation_misstatement is increased to sec_6662 the gross_valuation_misstatement penalty is a penalty that applies to any portion of tax that a partner underpaid because he overstated the value of or his basis in property by or more of its true value sec_6662 h only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs the nmt spread transaction was used to generate tax losses by enabling petitioner to claim an artificially high outside_basis in nmt the fpaa deemed nmt to no longer exist and accordingly no partner could legitimately claim an outside_basis greater than zero see logan tr v commissioner f app’x pincite if a partner used an outside_basis figure greater than zero to claim losses on its respective tax returns which petitioner did in this case then the resulting underpayment would be ‘attributable to’ the partner having claimed an ‘adjusted basis’ in the partnerships that exceeded ‘the correct amount of such adjusted basis’ within the meaning of sec_6662 see woods u s at __ s ct pincite regulations provide that when an asset’s true value or adjusted_basis is zero then the value or adjusted_basis claimed is considered to be or more of the correct amount and the valuation misstatement is deemed gross and subject_to the penalty see id citing sec_1_6662-5 income_tax regs we have determined that nmt was a sham_partnership and we have sustained respondent’s adjustments to the return triggering the gross valuation penalty because we find the gross_valuation_misstatement penalty applicable to any underpayment resulting from respondent’s adjustments we need not address the substantial_understatement and negligence penalties c reasonable_cause a sec_6662 penalty will not apply to any portion of an underpayment resulting from positions taken on the taxpayer’s return for which the taxpayer had reasonable_cause and with respect to which the taxpayer acted in good_faith see sec_6664 the taxpayer has the burden of proving reasonable_cause and good_faith see 116_tc_438 partner-level defenses to any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item may not be asserted in the partnership-level proceeding sec_301_6221-1t c and d temporary proced admin regs fed reg date see also new millennium i individual partners may raise partner-level defenses through separate refund actions following assessment and payment of the penalty sec_301_6221-1t c and d temporary proced admin regs supra partner-level defenses are limited to those that are personal to the partner or depend on the partner’s separate_return and cannot be determined at the partnership level id when the reasonable_cause defense rests on the partnership’s actions we take into account the state of mind of the managing partner 137_tc_70 citing new millennium i aff’d 728_f3d_676 7th cir defenses of shakti as nmt’s managing member and original tmp are partnership-level defenses see eg santa monica pictures llc v commissioner tcmemo_2005_104 petitioner claims reasonable_cause and good_faith on the basis of its and nmt’s reasonable reliance on untracht’s advice petitioner’s argument that we should take into consideration ajf-1’s reasonable_cause and good_faith defense is misplaced in new millennium i t c pincite we determined that ajf-1 will not be able to raise partner-level defenses during this partnership proceeding and that we will consider defenses of the managing partner not a limited_partner such as ajf-1 mr bergmann through shakti was the only individual with the authority to act on behalf of nmt and it is his conduct that is relevant for determining whether we should sustain the accuracy-related_penalty whether a taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all of the pertinent facts and circumstances including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith but only if considering all the circumstances such reliance was reasonable 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs reasonable_cause exists where a taxpayer relies in good_faith on the advice of a qualified_tax adviser where the following three elements are present t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir reliance may be unreasonable however if the adviser is a promoter of the transaction or suffers from an inherent conflict of interest that the taxpayer knew or should have known about id pincite petitioner argues that shakti reasonably relied on untracht to prepare the nmt return petitioner however has not demonstrated that shakti provided necessary and accurate information to untracht or that shakti relied in good_faith on any advice untracht provided accordingly petitioner has not shown that shakti reasonably relied on untracht additionally petitioner argues that nmt had a reasonable basis for treating itself as a partnership in assessing whether nmt had reasonable_cause we examine shakti’s role as nmt’s managing partner and tmp specifically we focus on mr bergmann’s conduct as he controlled shakti mr bergmann is a highly sophisticated c p a with significant tax experience mr bergmann through shakti was involved in executing the nmt spread transaction and managing nmt the option spread contributed to nmt was structured to yield and did yield tax benefits which mr bergmann should have recognized as too good to be true petitioner spent dollar_figure million to purchase the option spread and reaped approximately dollar_figure million in taxable losses a reasonably prudent person with mr bergmann’s c p a background and tax experience would not have conducted himself as mr bergmann did in promoting and facilitating the tax losses arising out of the nmt spread transaction mr bergmann through shakti did not act with reasonable_cause and good_faith in filing the nmt return and therefore the gross valuation penalty applies vi conclusion we sustain respondent’s adjustments to nmt’s return we find that nmt is a disregarded_entity for federal tax purposes we further sustain respondent’s determination as to the sec_6662 accuracy-related_penalty at the entity level to the extent determinable we have considered all other arguments and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
